IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SUSQUEHANNA RHEEMS HOLDINGS,              : No. 660 MAL 2018
LLC; 155 BROAD STREET, LLC AND            :
RHEEMS OPERATOR, LLC,                     :
                                          : Petition for Allowance of Appeal from
                   Petitioners            : the Order of the Commonwealth Court
                                          :
                                          :
             v.                           :
                                          :
                                          :
WEST DONEGAL TOWNSHIP ZONING              :
HEARING BOARD, WENGER'S FEED              :
MILL, INC. AND WEST DONEGAL               :
TOWNSHIP,                                 :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of April, 2019, the Petition for Allowance of Appeal is

DENIED.